Citation Nr: 1414736	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-44 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968 and is the recipient of the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2011, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran is service connected for Meniere's disease, bilateral hearing loss associated with Meniere's disease and tinnitus associated with Meniere's disease; the RO has assigned a combined disability rating of 60 percent.  

2.  As the Veteran service-connected disabilities all stem from a common etiology, the 60 percent combined rating assigned to them meets the schedular criteria for assignment of a TDIU.  

3.  Affording the Veteran the benefit of the doubt, his service-connected disabilities are sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

The Veterans Claims Assistance Act of 2000 (VCAA),) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.    Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, the Veteran receives service connected compensation for Meniere's disease, bilateral hearing loss associated with Meniere's disease and tinnitus associated with Meniere's disease.  The RO has assigned a combined rating of 60 percent for these disabilities.  As they stem from a common etiology, they may be considered as one single disability.  38 C.F.R. § 4.16(a).  Thus, the combined 60 percent rating assigned for them meets the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran worked full time as a Game Warden for 28 years from 1972 to 2000, and he has reported that he took early retirement because of his service-connected disabilities, particularly his hearing difficulties.  At an October 2008 VA general medical examination, the examining physician noted that the Veteran had Meniere's disease with associated hearing loss with severe loss in the left ear and moderate loss in the right ear.  The examiner indicated that no functional limitations were identified at the examination that would interfere with the Veteran's ability to obtain and maintain employment.   In contrast, at a May 2011 VA periodic medical visit for monitoring of the Veteran's Meniere's disease, the treating physician found that the Veteran could not find gainful employment because of his hearing.  The physician noted that the hearing might be a little too good to receive an implant and not good enough for employment or to be helped by strong hearing aids.  There are no other medical opinions of record concerning whether the Veteran is unemployable as a result of his service-connected disabilities.  Thus, the Board finds the evidence is in equipoise concerning the Veteran's unemployability due to these disabilities.   Accordingly, he must be afforded the benefit of the doubt and assignment of a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(a), Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU), is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


